EXHIBIT 10.3
 
AMENDED AND RESTATED LINE OF CREDIT GRID PROMISSORY NOTE
 
New York, New York
 
As of March 11, 2013 
$25,000,000.00
 
1) FOR VALUE RECEIVED, on the Maturity Date, Viggle Inc., a Delaware corporation
(“Viggle” or the “Borrower”), at its offices at 902 Broadway, 11th Floor, New
York, New York 10010, promises to pay to the order of Sillerman Investment
Company II LLC (“SIC II” or the “Lender”) at its offices, or at such other place
as the Lender may designate in writing, the aggregate principal sum of Twenty
Five Million Dollars ($25,000,000) or, if less, the unpaid amount of all draws,
plus accrued and unpaid interest due with respect to all outstanding draws, made
by the Lender hereunder. This Amended and Restated Line of Credit Grid
Promissory Note (this “Grid Note” or this “Note”) amends and restates in its
entirety that certain Line of Credit Grid Promissory Note by and between the
Borrower and Lender dated as of February 11, 2013 in the original principal
amount of $25,000,000 (the “Original Note”).This Note and the rights and
obligations evidenced hereby and any security interests or other liens securing
such obligations are subordinate in the manner and to the extent set forth in
that certain Subordination Agreement, dated as of the date hereof (as amended,
restated, modified and/or supplemented from time to time, the “Subordination
Agreement”), by and among the Borrower, Deutsche Bank Trust Company Americas
(“Bank”), Sillerman Investment Company LLC, SIC II and Robert F.X. Sillerman, in
his individual capacity and as collateral agent for the holders of notes
described therein (the “Collateral Agent”), to the indebtedness (including
interest) owed by the Borrower to Bankunder that certain Term Loan Agreement,
dated as of the date hereof, by and between the Borrower and Bank (as amended,
restated, modified and/or supplemented from time to time, the “Deutsche Loan
Agreement”), and each party hereto irrevocably agrees to be bound by the
provisions of the Subordination Agreement.
 
2) Maturity Date.  The “Maturity Date” shall be the earlier to occur of (i)
February 11, 2015 or (ii) upon a Change of Control Transaction, whichever comes
first.
 
3) Interest. (a) Borrower will pay interest on the unpaid principal amount of
all draws from time to time outstanding from the date of each draw until each
such draw has been paid in full. Interest shall accrue at the simple interest
rate equal to nine percent (9%) per annum, simple, with respect to each draw.
Interest shall be compounded semi-annually.
 
(b) Borrower will pay interest, calculated at the rate set forth above, upon the
Maturity Date or such earlier date upon which any draw is repaid. In addition,
Borrower will pay a default rate equal to two percent (2%) per annum in excess
of the rate set forth herein if an Event of Default has occurred and is
continuing. Notwithstanding the foregoing however, in no event shall interest
exceed the maximum legal rate permitted by law. All payments, including
insufficient payments, shall be credited, regardless of their designation by
Borrower, first to outstanding late charges, then to interest and the remainder,
if any, to principal.
 
 
1

--------------------------------------------------------------------------------

 
 
4) Requests for Loans; Disbursement of Proceeds.
 
(a) Borrower may borrow, and Lender agrees to fund draws hereunder in amounts of
no less than One Million Dollars ($1,000,000), upon notice of a proposed
borrowing, and the requested amount thereof, to the Lender not later than 12:00
Noon (New York time) five (5) days prior to the date on which the proposed
borrowing is requested to be made, subject to the satisfaction of all conditions
precedent to such draw, including the delivery to the Lender of a funding
memorandum substantially in the form attached hereto as Exhibit A; provided,
that, the aggregate principal amount of all draws outstanding at any one time
shall not exceed $25,000,000; provided, further, that Borrower may not request
any draws hereunder unless and until all amounts available for borrowing under
the Deutsche Loan Agreement have been fully drawn by the Borrower or the
Deutsche Loan Agreement has been terminated; provided, further, that the
Borrower may not request any draws hereunder to the extent that any such draw
would result in the aggregate principal amount outstanding under the Deutsche
Loan Agreement, when added to the principal amount outstanding under this Grid
Note, to exceed $25,000,000.00 in the aggregate; and provided, further, that
Borrower agrees that it shall draw first under the Deutsche Loan Agreement to
the full extent of amounts available thereunder before it draws under this Note
or any other credit facility.  Lender shall not be obligated to fund draws more
than once per month. Each notice of borrowing shall be delivered by hand or
facsimile transmission. Each such notice shall be irrevocable by and binding on
Borrower. Unless otherwise directed in writing by Borrower, the Lender shall
promptly disburse the proceeds of such draw made hereunder by crediting the
amount thereof as instructed in the applicable Disbursement Request.
 
(b) Prior to any draw to be made hereunder, the Board of Directors of the
Borrower shall have adopted a resolution exempting Lender from the requirements
of Section 16(b) of the Securities Exchange Act of 1934, as amended, provided by
Rule 16b-3 promulgated thereunder relating to the issuance of warrants in
accordance with the provisions of Section 4(c) hereunder substantially in the
form attached as Exhibit B.
 
(c) Simultaneously with any draw made hereunder in excess of $10,000,000.00
permitted to be drawn pursuant to the Deutsche Loan Agreement, there shall be
issued to the Lender (or the Lender’s designee) one warrant for each dollar
drawn.  Each such warrant shall be for one share of the Borrower’s common stock
and shall be exercisable for $1.00, within 60 months from the date of the
draw.  Such warrant shall be in the form attached as Exhibit C hereto.
 
5) Payments and Prepayments; Use of Grid.
 
(a) The Lender is hereby authorized by Borrower to enter and record on the
schedule attached hereto (i) the loan number, (ii) the date of each draw made
under this Grid Note, (iii) the dollar amount of the draw, (iv) the applicable
interest rate, (v) interest due on Maturity Date, (vi) each payment and
prepayment of any draw thereon, and (vii) date of payment, without any further
authorization on the part of Borrower or any endorser or guarantor of this Grid
Note; provided, however, that the Lender shall promptly deliver to the Borrower
a copy of this Grid Note following the entry of each draw hereunder. The entry
of a draw on said schedule shall be prima facie and presumptive evidence of the
entered draw and its conditions, absent manifest error. The Lender’s failure to
make an entry, however, shall not limit or otherwise affect the obligations of
Borrower or any endorser or guarantor of this Grid Note.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Borrower may make prepayments in whole or in part hereunder at any time,
provided accrued, but unpaid interest, is paid through the prepayment date.
 
(c) If any payment of principal or interest becomes due on a day on which the
Lender is closed, such payment shall be made not later than the next succeeding
Business Day (a “Business Day” shall be considered to be Monday through Friday
from 9am to 5pm local time, excluding weekends and public holidays) and such
extension shall be included in computing interest in connection with such
payment, provided, however, that if the payment of any sum due hereunder is not
permitted to be paid pursuant to the restrictions contained in the Deutsche Loan
Agreement or the Subordination Agreement, then Lender shall have the right to
receive payment in shares of the Company’s common stock (“Common Stock”) or any
combination of cash or shares of Common Stock as elected by the Company in its
sole discretion, so long as permitted thereunder. If the Company elects to pay
all or any portion of such payment in shares of Common Stock, the Company shall
deliver to the Lender on the applicable due date a number of shares of Common
Stock equal to the quotient of (i) the applicable amount due which has been
elected to be paid by the Company on such date in shares of Common Stock divided
by (ii) the average of the closing sale prices of the Common Stock for the
fifteen (15) trading days immediately preceding such date. Alternatively, if not
permitted, such payment may be deferred by Company until all obligations and
liabilities under the Deutsche Loan Agreement shall have been satisfied or
payment is permitted under the Deutsche Loan Agreement and the Subordination
Agreement.  All cash payments by Borrower on account of principal, interest or
fees hereunder shall be made in lawful money of the United States of America, in
immediately available funds.  All net proceeds received by the Company or any of
its wholly owned subsidiaries from any debt or equity offering by the Company or
any of its wholly-owned subsidiaries shall first be applied toward the payment
in full of all outstanding principal and accrued but unpaid interest outstanding
under this Grid Note.
 
6) Use of Proceeds. The proceeds of each draw hereunder shall be used for
general corporate and working capital purposes of Borrower. Borrower will not,
directly or indirectly, use any proceeds of draws hereunder for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation X of
the Board of Governors of the Federal Reserve System or to extend credit to any
person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors.
 
7) Event of Default.
 
(a) It is expressly agreed that the whole of the indebtedness evidenced by this
Grid Note shall immediately become due and payable, at the option of the Lender,
on the happening of any default or event constituting an event of default
hereunder (each an “Event of Default”).
 
 
3

--------------------------------------------------------------------------------

 
 
8) An Event of Default shall occur on: (i) the non-payment of any of the amounts
due hereunder within five (5) Business Days after the date such payment is due
and payable; (ii) dissolution or liquidation, as applicable, of the Borrower;
(iii) any petition in bankruptcy being filed by or against the Borrower or any
proceedings in bankruptcy, or under any Acts of Congress relating to the relief
of debtors, being commenced for the relief or readjustment of any indebtedness
of the Borrower either through reorganization, composition, extension or
otherwise; provided, however, that Borrower shall have a sixty (60) day grace
period to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such sixty (60) day grace period,
the Lender shall not be obligated to make draws hereunder and the Lender may
seek adequate protection in any bankruptcy proceeding; (iv) the making by the
Borrower of an assignment for the benefit of creditors, calling a meeting of
creditors for the purpose of effecting a composition or readjustment of its
debts, or filing a petition seeking to take advance of any other law providing
for the relief of debtors; (v) any seizure, vesting or intervention by or under
authority of a government, by which the management of the Borrower, is displaced
or its authority in the conduct of its business is curtailed; (vi) the
appointment of any receiver of any material property of the Borrower; (vii) if
any warranty, representation, statement, report or certificate made now or
hereafter by Borrower to Lender pursuant hereto is untrue or incorrect in any
material respect at the time made or delivered; (viii) the Borrower shall
contest, dispute or challenge in any manner, whether in a judicial proceeding or
otherwise, the validity or enforceability of any material provision set forth
herein or any transaction contemplated in this Grid Note; or (ix) if there shall
be a material adverse change in the business plan or prospects of Borrower in
the reasonable opinion of Lender.
 
9) Representations:  In consideration of the commitment by SIC II to make the
loan evidenced by theOriginal Note, the Borrower issued to SIC II Five
Million(5,000,000) shares of Borrower’s common stock, $0.001 par value, (the
“Common Shares”) and in connection therewith SIC II and, to the extent
applicable as set forth below when Borrower is named,Borrower made, and hereby
reaffirm, the following representations:
 
(a) Organization; Authority.  SIC II is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder.
 
(b) No Public Sale or Distribution.  SIC II has acquired the 5,000,000 shares of
the Company’s common stock (such 5,000,000 shares are referred to herein as the
“Common Shares”) for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the Securities Act of 1933, as amended (the “1933 Act”); provided,
however, by making the representations herein, SIC II does not agree, or make
any representation or warranty, to hold any of the Common Shares for any minimum
or other specific term and reserves the right to dispose of the Common Shares at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act. SIC II does not have any agreement or
understanding with any person or entity to distribute any of the Common Shares
in violation of applicable securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Accredited Investor Status.  SIC II is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions. SIC II understands that the Common Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and SIC II’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of SIC II set forth herein in order to determine the
availability of such exemptions and the eligibility of SIC II to acquire the
Common Shares.
 
(e) Information. SIC II and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Common Shares which have been
requested by SIC II.  SIC II and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  SIC II understands that its
acquisition of the Common Shares involves a high degree of risk. SIC II has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Common Shares.
 
(f) No Governmental Review.  SIC II understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Shares or the fairness or
suitability of the acquisition of the Common Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Common Shares.
 
(g) Transfer or Resale. SIC II understands that: (i) the Common Shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) SIC II shall have delivered to the
Company an opinion of counsel to SIC II, in form and substance acceptable to the
Company, to the effect that the Common Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; (ii) any sale of the Common Shares made in reliance on Rule
144 promulgated under the 1933 Act (or the successor rule thereto) (“Rule 144”)
may be made only in accordance with the terms of Rule 144, and further, if Rule
144 is not applicable, any resale of the Common Shares under circumstances in
which the seller (or the person or entity through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the Securities and Exchange Commission promulgated thereunder;
and (iii) neither the Company nor any other person or entity is under any
obligation to register any of the Common Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Viggle and SIC II and constitutes the legal,
valid and binding obligations of Viggle and SIC II enforceable against the other
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
5

--------------------------------------------------------------------------------

 
 
(i) No Conflicts. The execution, delivery and performance by Viggle and SIC II
of this Agreement and the consummation of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Viggle or
SIC II, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Viggle or SIC II is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to Viggle or SIC
II, except in the case of clause (ii) above, for such conflicts, defaults or
rights which would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of Viggle or SIC II to perform
its obligations hereunder.
 
(j) Experience. SIC II,either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Common Shares, and has so evaluated the merits and risks of
such investment. SIC II is able to bear the economic risk of an investment in
the Common Shares and, at the present time, is able to afford a complete loss of
such investment.
 
(k) General Solicitation.  SIC II is not acquiring the Common Shares as a result
of any advertisement, article, notice or other communication regarding the
Common Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
10) Reissuance of this Note.
 
(a) Transfer. If this Note is to be transferred, the Lender shall surrender this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Lender a new Note (in accordance with Section 10(d)),
registered as the Lender may request, representing the outstanding principal
being transferred by the Lender and, if less than the entire outstanding
principal is being transferred, a new Note (in accordance with Section 10(d)) to
the Lender representing the outstanding principal not being transferred. The
Lender and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 1 following payment of any portion of
this Note, the outstanding principal represented by this Note may be less than
the principal stated on the face of this Note.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Lender to the Borrower in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Borrower shall
execute and deliver to the Lender a new Note (in accordance with Section 10(d))
representing the outstanding principal.
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Lender at the principal office of the Borrower,
for a new Note (in accordance with Section 10(d)) and in principal amounts of at
least $5,000,000) representing in the aggregate the outstanding principal of
this Note, and each such new Note will represent such portion of such
outstanding principal as is designated by the Lender at the time of such
surrender.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Issuance of New Note. Whenever the Borrower is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 10(a) or Section 10(c), the principal designated by the
Lender which, when added to the principal represented by the other new Note
issued in connection with such issuance, does not exceed the principal remaining
outstanding under this Note immediately prior to such issuance of new Note),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the issuance date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
interest and late charges on the principal and interest of this Note, from the
issuance date.
 
11) Security.Subject to the terms of the Subordination Agreement, this Note and
the Other Notes are secured to the extent, and in the manner, set forth in the
Security Agreement dated as of the date hereof made by the Borrowerand its
subsidiaries in favor of the Collateral Agent for the benefit of the Lender and
the other holders of notes described therein.
 
12) Governing Law. This Grid Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws.
 
13) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
14) Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the enforcement of this Grid
Note or any document, instrument or agreement relating thereto.
 
15) Amendments. No amendment, modification, or waiver of any provision of this
Grid Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
16) Successors and Assigns. This Grid Note shall be binding upon Borrower and
the Lender and their respective heirs, legal representatives, successors and
assigns and the terms hereof shall inure to the benefit of Lender and its
successors and assigns, including subsequent holders hereof.
 
17) Severability. The provisions of this Grid Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Grid Note in any jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
 
18) Entire Agreement. This Grid Note sets forth the entire agreement of Borrower
and the Lender with respect to this Grid Note and may be modified only by a
written instrument executed by Borrower and the Lender.
 
19) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Grid Note.
 
20) Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Grid Note (i) any New York
State or Federal court sitting in New York County, New York, shall have
jurisdiction of any such action or proceeding, (ii) service of any summons and
complaint or other process in any such action or proceeding may be made by the
Lender upon Borrower by registered or certified mail directed to Borrower at its
address referenced above, Borrower hereby waiving personal service thereof, and
(iii) within thirty (30) days after such mailing Borrower shall appear or answer
to any summons and complaint or other process, and should Borrower fail to
appear to answer within said thirty day period, it shall be deemed in default
and judgment may be entered by the Lender against Borrower for the amount as
demanded in any summons or complaint or other process so served.
 
21) WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS GRID NOTE OR ANY TRANSACTIONS
HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.
 


[Reminder of Page Intentionally Left Blank; Signature Page to Follow]]


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Note to be duly
executed as of the date first written above.
 
 

  VIGGLE INC.            
By:
      Name: Mitchell J. Nelson     Title: Executive Vice President              
      SILLERMAN INVESTMENT COMPANY II, LLC            
By:
      Name: Robert FX Sillerman     Title: Member-Manager  

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE TO LINE OF CREDIT GRID PROMISSORY NOTE
 
Borrower:  Viggle Inc.
 
Date:  March [__], 2013
 
Loan Number
Date of draw
Commitment Amount
Amount of draw
Maturity Date
Interest Rate
Interest Due upon
Maturity Date
Amount Paid
Date Payment
                                                                               
                                                                               
                                     

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FUNDING MEMORANDUM
 

  _________ __, 2013

 
____________________
____________________
____________________


Dear ____________________:


We hereby request that you make available in our account No. _____________ the
amount of $______________, and which shall constitute a draw under the Line of
Credit Grid Note made by Viggle Inc. (“Borrower”) to the order of Sillerman
Investment Company II, LLC  (the “Lender”) dated as of February 11, 2013 (as
amended from time to time, the “Grid Note”).
 
Under the Grid Note, the Lender is authorized to enter and record on the
schedule attached thereto (i) the loan number, (ii) the date of each draw, (iii)
the Commitment Amount, (iv) the dollar amount of the draw, (v) the Maturity Date
of the draw, (vi) the interest rate, (vii) interest due on Maturity Date, (viii)
each payment of any draw and (ix) date of payment, without any further
authorization on the part of Borrower.
 
Borrower represents, warrants and certifies to Lender as follows:
 
(a) there does not exist any known deficiency in any of the documents identified
in this Funding Memorandum, and Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(b) both before and after funding the draw requested hereunder Borrower is not
in default, no Event of Default exists, and no Event of Default shall result
from the making of the draw requested hereunder;
 
(c) all of the representations and warranties of Borrower contained herein shall
be true and correct in all material respects to the same extent as though made
on and as of any making of the draw requested hereunder;
 
(d) after giving effect to the amount of the requested draw, the aggregate
amount of outstanding draws under the Facility shall not exceed $25,000,000;
 
(e) all amounts available for borrowing under the Deutsche Loan Agreement have
been fully drawn by the Borrower, or the Deutsche Loan Agreement has been
terminated;
 
(f) after giving effect to the amount of the requested draw, the aggregate
principal amount outstanding under the Deutsche Loan Agreement, when added to
the principal amount outstanding under the Grid Note, does not exceed
$25,000,000.00 in the aggregate; and
 
(g) Borrower has drawn first under the Deutsche Loan Agreement to the full
extent of amounts available thereunder before it has drawn under this Grid Note
or any other credit facility.
 
 
11

--------------------------------------------------------------------------------

 
 
(i) The Board of Directors of Borrower has adopted a resolution exempting Lender
from the requirements of Section 16(b) of the Securities Exchange Act of 1934,
as amended, provided by Rule 16b-3 promulgated thereunder relating to the
issuance of warrants in accordance with the provisions of Section 4(c) of the
Amended and Restated Line of Credit Grid Promissory Note and the warrants to be
issued upon the draw will be so issued upon funding of the draw.
 

 
Very truly yours,
          Viggle Inc.          
 
By:
      Name:       Title:            

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF RESOLUTION
 
Rule 16b-3 Approvals.


WHEREAS, (i) Robert F.X. Sillerman (“Mr. Sillerman”) is a director of the
Corporation and (ii) the Board, on behalf of the Corporation, previously agreed,
acknowledged and determined that Sillerman Investment Company II, LLC (“SIC II”)
is (and continues to be), for purposes of the exemption from Section 16(b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), provided
by Rule 16b-3 promulgated thereunder (“Rule 16b-3”), a director by deputization
of the Corporation.


WHEREAS, the Board deems it is in the best interest of the Corporation and its
shareholders to approve, for purposes of securing for each of Mr. Sillerman and
SIC II, the exemption provided by Rule 16b-3 with respect to each acquisition
(including, without limitation, purchase), disposition (including, without
limitation, sale), cancellation, re-grant, deemed acquisition (including,
without limitation, deemed purchase), deemed disposition (including, without
limitation, deemed sale), deemed cancellation, deemed re-grant and other
transaction described in Annex A attached hereto, and any other acquisition
(including, without limitation, purchase), disposition (including, without
limitation, sale), cancellation, re-grant, deemed acquisition (including,
without limitation, deemed purchase), deemed disposition (including, without
limitation, deemed sale), deemed cancellation, deemed re-grant and other
transactions contemplated by the terms of the Warrants, relating to all Common
Stock, warrants and other equity securities of the Corporation (including,
without limitation, any derivative securities that may result therefrom or be
related thereto) (collectively, the “Transaction Securities”).


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby approves, for purposes of
Rule 16b-3, all transactions by each of Mr. Sillerman and SIC II described in
Annex A attached hereto relating to the Warrants to be issued to SIC II
(including, without limitation, as contemplated by the Warrants, the acquisition
(including, without limitation, purchase), disposition (including, without
limitation, sale), cancellation, re-grant, deemed acquisition (including,
without limitation, deemed purchase), deemed disposition (including, without
limitation, deemed sale), deemed cancellation, deemed re-grant and other
transactions (and, without limitation, any transactions resulting from any
amendment, exchange, conversion, exercise, adjustment or other transaction
contemplated by the Warrants) of any Transaction Securities, all as described
generally in Annex A attached hereto)), it being understood that such approval
is given, without limitation, for purposes of securing an exemption for each
such acquisition (including, without limitation, purchase), disposition
(including, without limitation, sale), cancellation, re-grant, deemed
acquisition (including, without limitation, deemed purchase), deemed disposition
(including, without limitation, deemed sale), deemed cancellation, deemed
re-grant or other transaction from the provisions of Section 16(b) of the
Exchange Act pursuant to Rule 16b-3 thereunder.


 
13

--------------------------------------------------------------------------------

 
 
FURTHER RESOLVED, that the Board hereby approves (without any requirement for
subsequent action by the Board or any committee thereof in any specific case)
all acquisitions (including, without limitation, purchases), dispositions
(including, without limitation, sales), cancellations, re-grants, deemed
acquisitions (including, without limitation, deemed purchases), deemed
dispositions (including, without limitation, deemed sales), deemed
cancellations, deemed re-grants or other transactions that may be effected
automatically or otherwise pursuant to the terms of such Transaction Securities
(including, without limitation, exercises, price resets, price adjustments,
share adjustments, anti-dilution adjustments, redemptions, purchases and the
withholding and/or delivery of shares to pay exercise prices), it being the
intention of the Board that all such transactions be exempt from the provisions
of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.
 
FURTHER RESOLVED, that the Board may provide such further specific approval of
other acquisitions (including, without limitation, purchases), dispositions
(including, without limitation, sales), cancellations, re-grants, deemed
acquisitions (including, without limitation, deemed purchases), deemed
dispositions (including, without limitation, deemed sales), deemed
cancellations, deemed re-grants and other transactions involving Mr. Sillerman
and/or SIC II and the Transaction Securities as may be deemed necessary,
appropriate or advisable to secure an exemption under Rule 16b-3.


 
14

--------------------------------------------------------------------------------

 
 
Annex A


Rule 16b-3 Approvals
 
Name
Description of Transaction
Mr. Sillerman and SIC II (1) (2)
Acquisitions of the Warrants
 
 
Acquisitions and dispositions of shares of Common Stock issuable upon exercise
of the Warrants
 
 
Acquisitions and dispositions of all or any portion of the Warrants and shares
of Common Stock pursuant to Section 2 thereof
 
 
Acquisitions and dispositions of all or any portion of the Warrants and shares
of Common Stock pursuant to Section 3 thereof
 
 
Acquisitions and dispositions of shares of Common Stock and all or any portion
of the Warrants resulting from the application of any provisions of Section 7 of
the Warrants
 
 
Dispositions of shares of Common Stock and all or any portion of the Warrants
resulting from the application of any provisions of Section 8 of the Warrants
 
   



Footnotes:


(1)  
Mr. Sillerman is a director of the Corporation and SIC II is a director of the
Corporation by deputization for purposes of Section 16 of the Exchange Act, and
the Board hereby approves, for purposes of Rule 16b-3, without limiting the
approval by the Board of any other acquisition (including, without limitation,
purchase), disposition (including, without limitation, sale), cancellation,
re-grant, deemed acquisition (including, without limitation, deemed purchase),
deemed disposition (including, without limitation, deemed sale), deemed
cancellation, deemed re-grant or other transactions intended to be
encompassed by these resolutions, the transactions set forth opposite the name
of Mr. Sillerman and SIC II in the table above.



(2)  
Each of Mr. Sillerman and SIC II disclaims beneficial ownership of any
securities of the Corporation in which it does not have a pecuniary interest.



 
15

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF WARRANT


NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), ANY STATE SECURITIES LAW OR ANY OTHER SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREUNDER AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.


VIGGLE INC.
WARRANT
 
CUSIP No.
Warrant No. _________
Dated:  [__________________]

 
Holder: [______________________________________]
 
Number of Shares:  [_______________] (__________)
 
Viggle Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, the holder
whose name appears above or its registered assigns (“Holder”), is entitled,
subject to the terms set forth herein, to purchase from the Company up to the
total number of shares appearing above of Common Stock, $0.001 par value
(including any class of common equity of the Company or any successor  company
for which such Common Stock becomes exchangeable or into which it becomes
convertible, directly or indirectly, pursuant to any reorganization,
recapitalization, reclassification, merger, combination, share exchange or
similar transaction as provided in Section 3, the “Common Stock”), of the
Company (each such share, a “Warrant Share”), at an exercise price equal to
$1.00 per share (as adjusted from time to time as provided in Section 7, the
“Exercise Price”), at any time and from time to time from and after this date
through and including [date that is five years from date of issue] or earlier as
provided herein (the “ Expiration Date ”), and subject to the following terms
and conditions:


 
16

--------------------------------------------------------------------------------

 
 
1.           Registration of Warrant .  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof (notwithstanding any notations of ownership or writing hereon made
by any person other than the Company) for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


2.           Registration of Transfers and Exchanges .


(a)           The Company shall register the transfer of any portion of this
Warrant in the Warrant Register, upon surrender of this Warrant, with the Form
of Assignment attached hereto appropriately completed and duly executed by the
Holder or its duly authorized agent, to the Company at the office specified in
or pursuant to Section 3(b) and upon the Holder's compliance with Section 4,
provided that such transfer is made in compliance with the Securities Act and
state securities laws.  Upon any such registration of transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee (a “Transferee” ) and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder.  The acceptance of the New Warrant by the
Transferee thereof shall be deemed the acceptance of such Transferee of all of
the rights and obligations of a holder of a Warrant.  Notwithstanding anything
to the contrary contained in this Section 2(a), a transfer of any portion of
this Warrant will not be effected until the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
under the Securities Act is not required in connection with such proposed
transfer.


 
17

--------------------------------------------------------------------------------

 
 
(b)           This Warrant is exchangeable, upon the surrender hereof by the
Holder to the office of the Company specified in or pursuant to Section 3(b),
for one or more New Warrants, evidencing in the aggregate the right to purchase
the number of Warrant Shares which may then be purchased hereunder.  Any such
New Warrant shall be dated the date of such exchange.


3.           Duration, Exercise of Warrants and Redemption .


(a)           This Warrant shall be exercisable by the registered Holder on any
day other than a Saturday, Sunday or legal holiday on which the commercial banks
in the City of New York, New York, are required or permitted by law to remain
closed (a “ Business Day ”), at any time and from time to time on or after 5:00
p.m., New York City time, [date of issuance] to and including [five years from
date of issuance].   At 5:00 p.m., New York City time, on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.


(b)           The Holder may exercise this Warrant by—


(i)           delivering the Form of Election to Purchase attached hereto
appropriately completed and duly executed, to the Company at its office at 902
Broadway, New York, New York 10010, or at such other address as the Company may
specify in writing to the then registered Holder,


(ii)          surrendering this Warrant to the Company, properly endorsed by the
Holder and


 
18

--------------------------------------------------------------------------------

 
 
(iii)           tendering payment for the number of the Warrant Shares that the
Holder intends to purchase in the form of cash, bank or certified check made
payable to the order of the Company, or by wire transfer of immediately
available funds, of an amount of consideration equal to the Exercise Price in
effect on the Date of Exercise multiplied by the number of Warrant Shares that
the Holder intends to purchase hereunder.


Upon proper exercise of this Warrant by the Holder, the Company shall promptly
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate, one
or more certificates representing, in the aggregate, the number of Warrant
Shares issuable upon such exercise, free of restrictive legends other than as
required by this Warrant or by law.  Any person so designated by the Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.


A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly executed, and (ii) payment of the Exercise Price for the
number of Warrant Shares so indicated by the holder hereof to be purchased.


(c)           This Warrant shall be exercisable, either in its entirety or, from
time to time, for a portion of the number of Warrant Shares.  If this Warrant is
exercised for less than all of the Warrant Shares which may be purchased under
this Warrant, the Company shall issue or cause to be issued, at its expense, a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares for which no exercise has been evidenced by this Warrant.


 
19

--------------------------------------------------------------------------------

 
 
(d)           The certificate or certificates for Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted (unless registered under
the Securities Act) with a legend substantially in the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.


4.           Payment of Taxes.  The Company shall pay all documentary stamp
taxes attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
or issue of any certificates for Warrant Shares or Warrants in a name other than
that of the registered Holder of the Warrant surrendered, and the Company shall
not be required to issue or cause to be issued or deliver or cause to be
delivered the certificates for Warrant Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not required to be paid.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.


5.           Replacement of Warrant .  If this Warrant is mutilated, lost,
stolen or destroyed, the Company may in its discretion issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and in substitution for this Warrant, a New Warrant, but only upon receipt of
such mutilated warrant or evidence reasonably satisfactory to the Company of
such loss, theft or destruction.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, pay such reasonable charges and provide such indemnity as the
Company may prescribe.


 
20

--------------------------------------------------------------------------------

 
 
6.           Reservation of Warrant Shares .  The Company covenants that it
shall at all times reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holders (taking into account the adjustments and restrictions of
Section 7).  The Company covenants that all Warrant Shares that shall be so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly authorized, validly
issued and fully paid and nonassessable.  The Company shall provide for and
maintain the listing of the Common Stock, including the Warrant Shares, upon any
securities exchange or interdealer quotation system, if any, which is the
principal exchange or system on which the Common Stock is then traded or listed.


7.           Certain Adjustments .  The Exercise Price payable upon exercise of
this Warrant is subject to adjustment from time to time as set forth in this
Section 7.  Upon each such adjustment of the Exercise Price pursuant to this
Section 7, the Holder shall thereafter prior to the Expiration Date be entitled
to purchase, at the Exercise Price then in effect pursuant hereto, the number of
Warrant Shares obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.


(a)           Stock Splits and Combinations .  If the Company, at any time while
this Warrant is outstanding, (i) subdivides outstanding shares of Common Stock
into a larger number of shares or (ii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be adjusted to equal the price obtained by multiplying the Exercise Price
in effect immediately prior to the effective date of such subdivision or
combination by a fraction, (1) the numerator of which shall be the number of
shares of Common Stock outstanding immediately before such event and (2) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment pursuant to this Section 7(a)
shall become effective immediately after the effective date of such subdivision
or combination.


 
21

--------------------------------------------------------------------------------

 
 
(b)           Reclassification .  In case of any reclassification or change of
the shares of Common Stock issuable upon exercise of this Warrant (other than a
change in par value, or as a result of a subdivision or combination covered by
Section 7(a), but including any change in the shares into one or more classes or
series of shares), then the Holder shall have the right thereafter to exercise
this Warrant only for the shares of stock and other securities of the Company
and property receivable by holders of Common Stock following such
reclassification or change, and the Holder shall thereafter upon exercise of
this Warrant be entitled to receive such amount of securities or property
attributable to the number of Warrant Shares such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
such action.  The terms of any such reclassification or other change shall
include such terms so as to continue to give to the Holder the right to receive
the securities or property set forth in this Section 7(b) upon any exercise
following any such reclassification or other action.


(c)           Merger, Consolidation, Etc.    If (A) any person (the “ Acquirer
”) directly or indirectly acquires the Company in a transaction in which the
Company is merged with or into or consolidated with another person or (B) the
Company sells or conveys all or substantially all of its assets to another
person (unless, subsequent to such merger, consolidation or other transaction,
the Company is the surviving entity and the stockholders of the Company
immediately prior to the transaction constitute at least a majority of the
stockholders of the Company following the transaction, this Section 7(c) shall
not apply with respect to such merger, consolidation or other transaction) (such
merger, consolidation or other transaction referred to hereinafter as a “ Change
”), then, upon exercise of this Warrant at any time after the consummation of
the Change but prior to the Expiration Date, in lieu of the Warrant Shares (or
other securities, cash, assets or other property) purchasable upon the exercise
of this Warrant prior to such Change, the Holder shall be entitled to receive
such Warrant Shares or other securities, cash, assets or any other property
whatsoever which such Holder would have been entitled to receive after the
occurrence of such Change had this Warrant been exercised immediately prior to
such Change.  As a condition to the consummation of such Change, the Company
shall take all reasonable steps to cause the Acquirer to execute and deliver to
the Holder of this Warrant a written instrument in which the Acquirer assumes
all of the obligations under this Warrant and any adjustments to the Warrant as
assumed by the Acquirer that may occur subsequent to the effective date of such
Change shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 7 of this Warrant.


 
22

--------------------------------------------------------------------------------

 
 
The Company shall give written notice of any Change to the Holder, in accordance
with Section 7(e), at least ten Business Days prior to the effective date of the
Change.   The Company’s failure to give notice required by this Section 7(c) or
any defect therein shall not affect the validity of the Change covered by this
Section 7(c).  However, if the Company fails to give notice, the
responsibilities of the Company with respect to this Section 7(c) shall be
assumed by the Acquirer and nothing in this paragraph shall prejudice the rights
of the Holder pursuant to this Warrant.


(d)           All calculations under this Section 7 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.


(i)           the approval of any stockholders of the Company shall be required
in connection with any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or as
a result of a subdivision or combination, but including any change in the shares
into one or more classes or series of shares); or


(ii)           the Company shall authorize the voluntary dissolution,
liquidation or winding up of the affairs of the Company,


 
23

--------------------------------------------------------------------------------

 
 
then the Company shall cause to be mailed to each Holder at their last addresses
as they shall appear upon the Warrant Register, at least 10 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating the date on which such reclassification or change, or dissolution,
liquidation or winding up is expected to become effective or close, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification or change, dissolution,
liquidation or winding up; provided , however , that the failure to mail such
notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.


(f)           Notice of Adjustments .  The Company shall promptly, and in any
event within ten (10) Business Days, notify the Holder of this Warrant of any
adjustment in the Exercise Price or number of Warrant Shares issuable upon the
exercise of this Warrant pursuant to the provisions of this Section 7.  Such
notice shall be in writing and shall set forth, in reasonable detail, the reason
for such adjustment and the calculation thereof.  No defect in such notice, or
in the mailing thereof, shall affect any such adjustment or the rights of the
Holder hereunder.


8.           Fractional Shares .  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares which shall be issuable upon the
exercise of this Warrant shall be computed on the basis of the aggregate number
of Warrant Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 8,
be issuable on the exercise of this Warrant, the Company shall, at its option,
(i) pay an amount in cash equal to the Market Price of one share of Common Stock
on the Date of Exercise of such Warrant multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.


 
24

--------------------------------------------------------------------------------

 
 
9.           Registration Rights .  If at any time hereafter, the Company
proposes to register any shares of its Common Stock or other company securities
with the Securities and Exchange Commission (the “ SEC ”), other than a
registration statement on Form S-4 or S-8 or any similar of successor form
relating to securities to be issued under any employee benefit plan or in
connection with the direct or indirect acquisition by the Company of any other
company or entity, whether or not for its own account, the Company shall give
prompt written notice to the Holder at least ten days prior to the filing date
of the registration statement relating to such registration, which notice shall
offer the Holder the opportunity to include in such registration statement the
Warrant Shares.  The Holder shall have five days after such notice to elect, by
notice to the Company, to have the Warrant Shares included in such registration
statement.  If the Holder so elects, the Company will use all commercially
reasonable efforts to effect the registration of the Warrant Shares in such
registration statement.
 
10.         Notices .  Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section 11 prior to 4:30 p.m. (New York City time) on a Business Day, (ii) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section 10 later than 4:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall
be:  (1) if to the Company, to Viggle Inc., at the address of its chief
executive offices, Attention: Chief Executive Officer or (ii) if to the Holder,
to the Holder at the address or facsimile number appearing on the Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section 11.


 
25

--------------------------------------------------------------------------------

 
 
11.         Miscellaneous .


(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
obligations of the Company hereunder shall not be assigned except by operation
of law.  This Warrant may be amended only in writing duly executed by the
Company and the Holder.


(b)           Subject to Section 12(a), nothing in this Warrant shall be
construed to give to any person or corporation other than the Company and the
Holder any legal or equitable right, remedy or cause under this Warrant; this
Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and its successors and assigns.


(c)           This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely in such State.


(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions or interpretation of this Warrant.


(e)           This Warrant shall be deemed to be jointly drafted by the Company
and the Holder and shall not be construed against any person as the drafter
hereof.


 
26

--------------------------------------------------------------------------------

 
 
(f)            In case any one or more of the provisions of this Warrant shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Warrant shall not in any way be
affected or impaired thereby and the parties shall attempt in good faith to
agree upon a valid and enforceable provision which shall be a commercially
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Warrant.


(g)           Nothing contained in this Warrant shall be construed as conferring
upon the Holder hereof the right to vote or to consent as stockholders in
respect of the meetings of stockholders or the election of members of the Board
of Directors of the Company or any other matter, or any rights whatsoever as
stockholders of the Company or as imposing any obligation on such holder to
purchase any securities or as imposing any li­abilities on such Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
 
[THIS SPACE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]


 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer on the date first written above.
 

 
VIGGLE INC.
           
By:
       
Name:
     
Title:
 



 
28

--------------------------------------------------------------------------------

 


FORM OF ELECTION TO PURCHASE
(To be executed by the Holder to exercise the right to purchase shares of
Common Stock under the Warrant)


To Viggle Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase  _____________ shares of
Common Stock, $0.001 par value  (“ Common Stock ”), of Viggle Inc. and encloses
herewith $________ in cash or certified or official bank check or checks or wire
transfer of immediately available funds, which sum represents the aggregate
Exercise Price (as defined in the Warrant) for the number of shares of Common
Stock to which this Form of Election to Purchase relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 

 
PLEASE INSERT SOCIAL SECURITY OR
 
TAX IDENTIFICATION NUMBER
       

 

 
(Please print name and address)
 
 

 
 
29

--------------------------------------------------------------------------------

 
 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 

 
(Please print name and address)
 
 

 
30

--------------------------------------------------------------------------------

 
 
Dated:  _________________________ ,
_______________________________________________ 
 
(Signature) ______________________________________
 
(Print) __________________________________________
 
(By:) ___________________________________________
 
(Name:) _________________________________________
 
(Title:) __________________________________________

                                     
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
31

--------------------------------------------------------------------------------

 
 
FORM OF ELECTION TO TRANSFER


[To be completed and executed only upon transfer of the Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Viggle Inc. to which the within
Warrant relates, together with all title and interest therein, and hereby
irrevocably appoints ________________ attorney to transfer said right on the
books of Viggle Inc. with full power of substitution in the premises.


Dated:_______________, ____ 20__
 

 
(Signature must conform in all respects to name of holderas specified on the
face of the Warrant)
         
Address of Transferee
               

 
In the presence of:



__________________________________
 
 
 
 
32

--------------------------------------------------------------------------------